United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  March 28, 2007

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 06-60420
                          Summary Calendar


ROZA YOHANNES ZEWDIE,

                                    Petitioner,
versus

ALBERTO R. GONZALES, U.S. ATTORNEY GENERAL,

                                    Respondent.

                        --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                         BIA No. A97 934 169
                        --------------------

Before DeMOSS, STEWART, and PRADO, Circuit Judges.

PER CURIAM:*

     Roza Yohannes Zewdie has petitioned for review of the

decision of the Bureau of Immigration Appeals (BIA) dismissing

her appeal from the decision of the Immigration Judge (IJ)

denying her application for asylum, withholding of removal, and

relief under the Convention Against Torture (CAT).      In general,

this court reviews only the decisions of the BIA, except where,

as here, the BIA has adopted the analysis and conclusions of the

IJ, in which case the IJ’s findings are also reviewed.        See Efe

v. Ashcroft, 293 F.3d 899, 903 (5th Cir. 2002).


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 06-60420
                                  -2-

     Zewdie complains that the IJ should not have admitted into

evidence for impeachment purposes an asylum officer’s referral

assessment because the document was not produced to her prior to

the immigration hearing and because the asylum officer was not

called as a witness by the Government.      The referral statement

was probative and its admission was not fundamentally unfair.

See Bustos-Torres v. INS, 898 F.2d 1053, 1055 (5th Cir. 1990).

     Most of Zewdie’s contentions challenge the IJ’s finding that

her testimony was not credible, which is a finding that this

court will not review.   See Garcia-Melendez v. Ashcroft, 351 F.3d

657, 662 (5th Cir. 2003).    “We will not substitute our judgment

for that of the BIA or IJ with respect to the credibility of the

witnesses or ultimate factual findings based on credibility

determinations.”   Id. (quotation marks omitted).     The record does

not compel a contrary finding.    See Chun v. INS, 40 F.3d 76,

78–79 (5th Cir. 1994).

     Zewdie contends that the evidence she presented was

“unrefuted” and compels the conclusion that she is entitled to

asylum, withholding of removal, and relief under the CAT.      Zewdie

has the burden of showing that the evidence supporting her

application was compelling.    See id. at 78.    Because the IJ

determined that Zewdie’s testimony was not credible and because

this court will not review the IJ’s adverse credibility

determination, Zewdie cannot carry that burden.      See Garcia-

Melendez, 351 F.3d at 662.    The petition is DENIED.